18-09023-cgm      Doc 19      Filed 12/26/18 Entered 12/26/18 16:28:28               Main Document
                                           Pg 1 of 2
             Law Offices of Kenneth L. Baum LLC

             167 Main Street         99 Church Street, 4th Floor   Phone: 201-853-3030
             Hackensack, NJ 07601    White Plains, NY 10601        Fax: 201-584-0297
                                                                   kbaum@kenbaumdebtsolutions.com
             Kenneth L. Baum, Esq.                                 www.kenbaumdebtsolutions.com




                                           December 26, 2018



Via ECF and Poughkeepsie.chambers@nysb.uscourts.gov
Hon. Cecelia G. Morris, Chief U.S.B.J.
United States Bankruptcy Court
Southern District of New York
355 Main Street
Poughkeepsie, NY 12601-3315

       Re:     Kevin Jared Rosenberg v. NY State Higher Education Services Corp., et al.
               Adv. Pro. No. 18-09023-cgm

Dear Chief Judge Morris:
        This firm represents Defendant, Educational Credit Management Corporation (“ECMC”).
In furtherance of my conversation with Ms. Robie earlier today, and pursuant to LBR 7007-1(b),
I am writing to request an informal conference with the Court to address a pending discovery
dispute.

        Specifically, on October 5, 2018, I served ECMC’s Initial Interrogatories and Request for
Production of Documents (collectively, the “Discovery Requests”) upon Plaintiff, Kevin Jared
Rosenberg. On November 2, 2018, Mr. Rosenberg advised me that he was working on his
responses to the Discovery Requests and would provide me with the same within 2-3 weeks.
After not receiving any responses from Mr. Rosenberg, I e-mailed him on several occasions –
most recently, on December 17, 2018 – to remind him that his responses to the Discovery
Requests were overdue and advise that we would be compelled to request an informal conference
if he did not comply. Mr. Rosenberg has not responded to any of my messages.

       As a result of Mr. Rosenberg’s refusal to cooperate in the discovery process, ECMC is
being prejudiced in its ability to defend this adversary proceeding. Pursuant to Your Honor’s
Amended Scheduling Order, the discovery deadline is February 4, 2019. Accordingly, we are
requesting an informal conference as soon as Your Honor’s calendar will permit.
18-09023-cgm    Doc 19     Filed 12/26/18    Entered 12/26/18 16:28:28   Main Document
                                            Pg 2 of 2
Hon Cecelia G. Morris, Chief U.S.B.J.
December 26, 2018
Page 2 of 2




        Thank you for Your Honor’s attention to this matter.



                                                   Respectfully,

                                                   /s/ Kenneth L. Baum

                                                   Kenneth L. Baum

cc:    Mr. Kevin Jared Rosenberg (via e-mail)
       Geoffrey J. Peters, Esq. (via e-mail)
